DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimuzu et al [US 7366595 B1].
As for claim 1, Shimuzu discloses an apparatus for monitoring surroundings of a vehicle (see Abstract), comprising: 
a road surface recognizer (10) configured to recognize from an image of surroundings of the vehicle captured by a camera, a road surface on which the vehicle can travel (column 26, lines 50-60); 
a travel trajectory estimator (6) configured to estimate a travel trajectory from a current location of the vehicle based on a steering state of the vehicle (column 26, lines 38-49); 
a travelable degree calculator configured to, based on the travel trajectory estimated by the travel trajectory estimator and a result of recognition of the road surface by the road surface recognizer, calculate a travelable degree that is a degree to which the vehicle can travel on the road surface (column 18, lines 28-42; the ecu is configured to calculate the distance that vehicle is capable of traveling before the parking operation is stopped.  This reads on the claimed travelable degree.);
and a notifier configured to provide a notification of the travelable degree calculated by the travelable degree calculator (see Figures 9, 44, and 45).
As for claim 2¸ the notifier is configured to provide a stepwise notification of the travelable degree (Figure 44).
Claim 3 is interpreted and rejected using the same reasoning as claim 2 above.
As for claim 10, the claim is interpreted and rejected using the same reasoning as claim 1 above.

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684